PER CURIAM.
This is an appeal by the wife from a final judgment of dissolution. Because of the substantial disparity in the incomes of the parties, we believe the trial court erred in denying the wife’s request for attorney’s fees. We also believe the trial court erred in awarding the husband the entire proceeds of an income tax refund payable jointly to both parties. We approve the provisions for alimony and the distribution of the marital assets as being within the bounds of discretion set out in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). We are simply not permitted to substitute our opinion on those issues if reasonable persons could differ as to the results.
Accordingly, the judgment of the trial court is affirmed in part and reversed in part, and this cause is remanded for further proceedings consistent herewith.
ANSTEAD, BERANEK, and HERSEY, JJ., concur.